SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED in No. 01-9235, and that the appeal is DISMISSED in No. 01-9244.
Despite the complicated procedural history of this case, the issues before us are relatively simple.
As to No. 01-9235, Appellant has filed a 60(b) motion for reconsideration, long after the decisions below were rendered, and some had already been affirmed on appeal. We believe that any procedural defects in the handling of appellants papers were harmless, and that the district court’s judgment lay well within its discretion. We have considered Appellant’s remaining claims, and deem them meritless. Accordingly, the decision of the district court is AFFIRMED.
As to No. 01-9244, it appears that no such appeal exists but that documents from an earlier appeal were treated as a separate appeal in error. We therefore DISMISS the appeal in No. 01-9244.